DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The supplemental drawing submitted on 10/25/2021 satisfy the drawing requirement in the office action of 10/21/21 including the transparent covering plate 100.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art cited of record does not anticipate individually or teach in combination the following limitations:
An illuminating device for vehicles, the illuminating device comprising: a housing including a first side and a second side, the second side closed by a transparent covering plate; a light source unit arranged within the housing on the first side of the housing, the light source unit including a first light source and a second light source; an optical unit arranged within the housing, the optical unit including a hologram element, said light source unit and said optical unit arranged to generate an illuminated holographic figure; at least one shutter element extending from wherein the optical unit has at least one shutter element to limit a radiation angle to limit an emission angle range of the first light source and the second light source light sources; wherein the optical unit has a first optical component on the second side of the housing assigned to the first light source and a second optical component on the second side of the housing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875